Exhibit 99.1 Index Page Report of Independent Registered Public Accounting Firm 1 Financial Statements: Balance Sheet 2 Statement of Operations 3 Statement of Changes in Stockholders’ Equity 4 Statement of Cash Flows 5 Notes to Financial Statements 6 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors MobileBits Corporation (a development stage company) Sarasota, Florida We have audited the accompanying balance sheet of MobileBits Corporation as of October 31, 2009 and the related statements of operations, changes in stockholders’ equity, and cash flows for the period from March 24, 2009 (“inception”) through October 31, 2009. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatements. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of MobileBits Corporation as of October 31, 2009, and the results of its operations and its cash flows for the period from March 24, 2009 (inception) through October 31, 2009, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company is in the development stage and has not generated a source of recurring revenues and has experienced losses from operations since inception, which raises substantial doubt about its ability to continue as a going concern. Management’s plans regarding those matters are described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ GBH CPAs,
